                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


FREDERICK BOOKER,
          Plaintiff,

       v.                                                Case No. 17-C-1402

CHAD BAUMAN, et al.,
         Defendants.


                                            ORDER

       The plaintiff filed a motion to appoint counsel. He asserts that the legal and factual

issues in this case are complex, he has only a tenth-grade education, he has limited time

at the law library, and he has been unable to obtain the documents he needs to support

his claims. I will deny the plaintiff’s motion.

       In a civil case, I have the discretion to recruit a lawyer for an individual who is

unable to afford one. Navejar v. Iyola, 718 F.3d 692, 696 (7th Cir. 2013); 28 U.S.C.

§1915(e)(1); Ray v. Wexford Health Sources, Inc., 706 F.3d 864, 866-67 (7th Cir. 2013).

When determining whether to recruit a lawyer for a pro se plaintiff, the court decides

whether the difficulty of the case exceeds a particular plaintiff’s capacity to handle the

case on his own. Navejar v. Iyola, 718 F.3d at 696. It is not enough that a pro se plaintiff

wants a lawyer (nearly all plaintiffs do), nor is it enough that a lawyer would do a better

job than a pro se plaintiff (that almost always will be the case). Instead, the question is,

can the particular plaintiff understand the factual and legal issues in his case and

effectively communicate his thoughts and arguments to the court?

       Contrary to the plaintiff’s assertions, this is not a complex case. He alleges that

after a cell door slammed on his finger, the defendants delayed getting him medical



            Case 2:17-cv-01402-LA Filed 04/30/19 Page 1 of 2 Document 84
treatment. The plaintiff has first-hand knowledge of his injuries and of the defendants’

responses to his injuries. He may include his version of events in a declaration or affidavit.

It is unclear what documents the plaintiff was unable to obtain, but, according to his filing,

he was twice told that the documents he requested do not exist. A lawyer will not change

that. In addition, I have extended deadlines on more than one occasion at the plaintiff’s

request to accommodate his limited time at the library.

       At this point, the plaintiff needs only respond to the defendants’ motions for

summary judgment. As a reminder, his response materials are due May 13, 2019. Based

on the quality of his filings and the straightforward nature of his claims, I find that the

plaintiff is capable of representing himself at this time.

       IT IS THEREFORE ORDERED that the plaintiff’s motion to appoint counsel

(Docket No. 81) is DENIED WITHOUT PREJUDICE.

       Dated in Milwaukee, Wisconsin, this 30th day of April, 2019.




                                           s/Lynn Adelman___________
                                           LYNN ADELMAN
                                           U.S. District Judge




                                              2

          Case 2:17-cv-01402-LA Filed 04/30/19 Page 2 of 2 Document 84
